Citation Nr: 9909372	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  96-16 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES


1. Entitlement to service connection for bilateral defective 
hearing.

2. Entitlement to service connection for residuals of otic 
fungal infections.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Salt Lake City, Utah, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 1997 the Board remanded 
the case for further development.  That development is now 
complete and the matter is again before the Board.


FINDINGS OF FACT

1. There is no competent medical evidence relating a hearing 
loss to inservice noise exposure or any other incident of 
service and a sensorineural hearing loss was not 
manifested to a compensable degree within the first post-
service year. 

2. The veteran does not currently suffer from residuals of 
otic fungal infections.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred or aggravated in 
service, and a sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2. The veteran has not submitted a well-grounded claim of 
entitlement to service connection for residuals of otic 
fungal infection.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that in November 1949, the 
veteran was treated for a fungus infection in both ears.  The 
examiner noted an approximately one year history of 
treatment.  The veteran complained that pain had become more 
severe and that it interfered with his sleep.  The diagnosis 
was bilateral moderate infection of the external auditory 
meatus, cause unknown.  An entry dated in October 1950 notes 
otitis media and otomycosis of the left ear.  The veteran's 
July 1952 separation examination reported the ears and 
whisper tests were normal.  The veteran's DD 214 indicates 
that the veteran's most significant assignment was as a 
member of a maintenance squadron.  

In his initial application for compensation received in 
August 1987, the veteran reported post-service treatment for 
hearing problems and an ear infection at the Provo Clinic in 
August 1986.  

In a statement filed in February 1990 in support of his 
claim, the veteran maintained that he developed jungle rot in 
his ears and all over his body.  The veteran stated that the 
fungus problem caused hearing loss while he was on active 
duty.  In a March 1995 statement filed in support of a 
request to reopen his claim for service connection, the 
veteran stated that the fungal problem was brought under 
control, but never cured.  He stated that he had seen several 
doctors during the intervening years for his ear condition.  

The veteran stated on an April 1996 VA Form 9 that his 
hearing disability began while working on or near the flight 
line and firing anti-aircraft guns during active duty.

In April 1996 the veteran appeared with his representative 
for a hearing to offer evidence in support of his claim.  He 
testified that he originally contracted the fungal infection 
in 1949 while stationed in Hawaii.  He testified that years 
of treatment have resulted in its remission but that he felt 
that the fungus contributed to his hearing loss.

The veteran stated that he was a senior machinist and welder 
while on active duty.  He claimed to have spent a great deal 
of time on the flight line repairing airplanes with constant 
exposure to high noise levels.  The veteran also related 
exposure to high noise levels as a result of the operation of 
antiaircraft guns.  The veteran stated that he was provided 
no hearing protection when operating the antiaircraft guns.  

The testimony indicated that after active duty the veteran 
worked in machine shops, as a field engineer and an 
engineering instructor.  The first indication of hearing loss 
occurred in the 1960s.  The veteran related that he had been 
seeing doctors in the last ten years for the problem.  

VA Medical Center (MC) outpatient records indicate that the 
veteran underwent a hearing evaluation in January 1996.  The 
examiner diagnosed sensorineural hearing loss.  An 
audiological case history completed in conjunction with that 
examination indicated that the veteran had a post-service 
history of vocational noise exposure, cardiac arrest, high 
blood pressure and a period of unconsciousness associated 
with a water skiing accident.  On the authorized audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
75
80
LEFT
60
60
70
70
85

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 66 percent in the left ear.  
The examiner stated that the data indicated moderate to 
profound sensory loss on the right side and moderately severe 
to profound sensory loss on the left.

In August 1997 the RO contacted the veteran requesting the 
names and addresses of doctors and medical facilities that 
have treated the veteran for a hearing disability.  The 
veteran did not reply to this request.  The RO also contacted 
R.A. M.D. at a facility identified by the veteran during his 
testimony to request treatment records.  They indicated they 
were in possession of no records regarding the veteran.  

In September 1998 the veteran underwent a VA examination and 
audiometric study.  The veteran reported a history of in-
service and post-service noise exposure, as well as the 
progression of his hearing loss.  Objective tests showed that 
tuning fork tests were consistent with severe sensory nerve 
hearing loss.  The structure of the ear and the tympanic 
membranes were normal.  Audiometric evaluation of pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
75
80
80
LEFT
60
60
70
75
95

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 76 percent in the left ear.

It was the examiner's impression that loud noise exposure 
during military service as reported by the veteran 
contributed to his sensorineural hearing loss.  The examiner 
stated that he was personally under the impression that his 
loud noise exposure was a contributing factor, but perhaps 
superimposed on a milieu of other predisposing circumstances 
or conditions.  The examiner also indicated that there was no 
evidence of otic fungal infection on the examination.
Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

If the disorder is a chronic disease, such as sensorineural 
hearing loss or arthritis, service connection may be granted 
if manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1998).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

A claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a) (West 1991).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, the application for service connection 
must fail, and there is no further duty to assist the veteran 
in the development of his claim.  38 U.S.C.A. § 5107 (West 
1991), Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
has held that, "For a claim to be well grounded, there must 
be (1) a medical diagnosis of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in[-]service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service [disease or injury] and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required."  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) (quoting Epps v. Brown, 9 Vet. App. 341, 
343-344 (1996)); See 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).  However, the presumption of credibility 
does not extend to the point beyond which it is determined 
that a claim is well grounded.  King v. Brown, 5 Vet. App. 
19, 21 (1993); Chipego v. Brown, 4 Vet. App. 102, 104-405 
(1993).

The issue of whether the veteran's hearing disability is 
related to his period of military service involves a medical 
diagnosis or opinion as to medical causation; thus competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The determination as to whether the veteran has a current 
hearing loss disability is subject to specific regulatory 
requirements.  38 C.F.R. § 3.385 (1998) provides that, for 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

For the purpose of deciding whether the veteran had in-
service hearing loss, the criteria set out in § 3.385 are not 
dispositive.  Audiometric test results at a veteran's 
separation from service showing a threshold in excess of 20 
decibels are considered evidence of in-service hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The Court held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

The Board notes, however, that although an examiner can 
render a current diagnosis based on his or her examination of 
the veteran, it bears emphasis that, without a thorough 
review of the record, a diagnosis or medical opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  In effect, it is mere speculation.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); see also Black v. 
Brown, 5 Vet. App. 177, 180 (1993).

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

Bilateral Hearing Loss

Initially, the Board notes that the veteran's claim for 
service connection for bilateral hearing loss is found to be 
well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That 
is, he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

The Board notes that the veteran submitted statements in 
support of his claim in February 1990 and March 1995 in which 
he argued that the inservice fungal infection was responsible 
for his hearing loss.  The March 1995 statement alleged that 
the veteran had seen several doctors over the years for 
treatment.  In May 1995 the RO sent a letter to the veteran 
requesting military and civilian treatment records that would 
support his claim.  The veteran never replied to this 
request.
In April 1996 the veteran submitted his substantive appeal 
(VA Form 9) which included a statement alleging that his 
hearing disability began while serving active duty where he 
spent 4 years on or near the flight line without hearing 
protection and fired thousands of rounds of anti-aircraft 
ammunition.  

Later in April 1996 the veteran explained the nature of his 
claim at his hearing.  His position at that time was that 
eardrum damage caused by the fungal infection combined with 
aircraft and antiaircraft weapon noise exposure caused his 
present hearing disability.  He testified that he filed his 
first claim in 1987, 35 years after his discharge from 
service.  The veteran testified that he noticed the first 
indication of hearing problems in the 1960's, at least 8 
years after service.  The veteran further testified that 
during the last ten years he sought treatment from private 
doctors and audiologists and tried many different types of 
hearing aid devices.  He named a specific clinic where he was 
told that a hearing aid would not be beneficial.  The record 
contains evidence that in the many years between the 
veteran's discharge and his claim for service connection, he 
was exposed to loud noises in his vocational environment.

Following the remand from the Board, the RO again wrote the 
veteran requesting information regarding the treatment he 
claims he had received.  The veteran did not respond.  The RO 
also contacted the health care facility named in the 
veteran's testimony only to find that they had no records of 
treating the veteran. 

The Board notes that despite the RO's requests, no records 
regarding the claimed treatment by numerous providers and the 
trial of 11 hearing aids (as mentioned in the January 1996 
audiological case history), which could serve to substantiate 
the veteran's claim, have been provided.

At the September 1998 VA examination the veteran provided a 
history of exposure to inservice acoustical trauma so severe 
that his hearing would be poor and his ears ringing for two 
or three days after exposure.  The Board notes that there are 
no service medical records documenting any treatment for 
noise trauma.  The doctor opined that such exposure would 
have contributed to the veteran's hearing loss, although it 
is unknown to what degree it was responsible for the 
veteran's disability vis a vis other possible causes which 
are a confirmed part of this veteran's history, i.e. civilian 
noise exposure and circulatory problems.  There is no 
suggestion that the physician reviewed the claims file or had 
any independent or personal knowledge of the veteran's 
service experiences.  It appears that this diagnosis was 
based on history provided by the veteran.  The Court has held 
that a diagnosis based on an uncorroborated account of a 
veteran's experiences during service can be no better than 
the facts alleged by the veteran.  Swann v. Brown, 5 Vet.App. 
229, 233 (1993); see also LeShore v. Brown, 8 Vet.App. 406, 
409 (1995).

Considering the absence of any service medical records 
documenting treatment for acoustical trauma, the passage of 
46 years between the alleged exposure and the history 
provided to the VA examiner, the lack of response to RO 
requests for private treatment records and the revised 
factual premise for service connection the Board finds that 
veteran's account of the nature of the inservice noise 
exposure is not reliable, and thus the diagnosis premised 
upon it is of little probative value.

Countering the veteran's claim are the confirmed episodes of 
civilian exposure.  The January 1996 audiological case 
history indicates that the veteran was exposed to several 
sources of noise over many years after military service.  The 
Board also notes the passage of at least eight years between 
the inservice exposure and the first symptoms as noticed by 
the veteran, and finally, the initial clinical confirmation 
of the presence of a hearing loss was more than 40 years 
after service discharge.  

As, such, the Board finds that the weight of the evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss. 

Service connection for residuals of otic fungal infections

The most recent VA examination indicates that there was no 
evidence of otic fungal infection.  At the hearing, the 
veteran testified that he suffered no disability from the 
otic fungal infections, but that it was his position that the 
infections contributed to his hearing loss.  This is clearly 
a medical issue requiring a nexus opinion offered by 
qualified medical personnel.  In the absence of present 
disability, the Board finds that the veteran has failed to 
submit evidence sufficient to well ground a claim for 
residuals of otic fungal infection.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996); See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


ORDER

1.  Entitlement to service connection for residuals of otic 
fungal infections is denied.

2.  Entitlement to service connection for bilateral defective 
hearing is denied.





		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


